Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on June 01, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-6 and 8-13 pending; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 06/01/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-6 and 8-13 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The closest prior art, ZHAO et al (U.S. Pub. No. 2009/0024604) teaches identifying one or more classification factors from a query when receiving the query from a client; generating a search table for filtering one or more records corresponding to at least one row of a table corresponding to the query based on the one or more classification factors; and generating a result table by performing an aggregation of a plurality of records included in the table based on the search table.
The prior art taken as a whole does not show nor suggest “the generating a result table by performing an aggregation of a plurality of records included in the table based on the search table includes: reading one or more rows included in the table; identifying one or more records included in each of the one or more rows; and performing the aggregation, by comparing the one or more records included in each of the one or more rows and the search table and sequentially writing in the result table the one or more records included in the table” and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-6 and 8-13 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163